MEMORANDUM **
Jose Eusebio Pineda-Hurtado appeals from the district court’s order revoking his supervised release and imposing a 12-month sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Pineda-Hurtado contends that the supervised release revocation statute, 18 U.S.C. § 3583(e), violates Apprendi v. New *675Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the imposition of imprisonment upon revocation depends upon a fact not found beyond a reasonable doubt by the jury. This contention is foreclosed by United States v. Huertar-Pimental, 445 F.3d 1220 (9th Cir.2006) (holding supervised release scheme does not violate the Sixth Amendment principles recognized by Apprendi, and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and holding that revocation of supervised release and imposition of an additional term of imprisonment are discretionary and do not violate Booker).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.